Case 8:18-cv-02869-VMC-CPT Document 25 Filed 01/10/19 Page 1 of 8 PageID 341



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY                             CASE NO.: 8:18-cv-02869-VMC-CPT
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; ALPINE SECURITIES
CORPORATION,

        Plaintiffs/Counter-Defendants,

vs.

CHRISTOPHER FRANKEL,

      Defendant/Counter-Plaintiff.
____________________________________/

                              CASE MANAGEMENT REPORT

        The parties have agreed on the following dates and discovery plan pursuant to Fed. R.

Civ. P. 26(f) and Local Rule 3.05(c):

                            DEADLINE OR EVENT                                        AGREED
                                                                                      DATE

      Mandatory Initial Disclosures                                                Feb. 1, 2019

      Certificate of Interested Persons and Corporate Disclosure Statement         Jan. 11, 2019

      Motions to Add Parties or to Amend Pleadings                                Feb. 15, 2019

      Disclosure of Expert Reports
      Plaintiff:  May 31, 2019
      Defendant: June 28, 2019

      Discovery Deadline                                                          July 26, 2019

      Dispositive Motions, Daubert, and Markman Motions                           Aug. 23, 2019



                                                            Cayman v Frankel CMR Rough Draft (00184387).docx
Case 8:18-cv-02869-VMC-CPT Document 25 Filed 01/10/19 Page 2 of 8 PageID 342




     Meeting In Person to Prepare Joint Final Pretrial Statement
     [Court will set a date]
     Joint Final Pretrial Statement (Including a Single Set of Jointly-
     Proposed Jury Instructions and Verdict Form, Witness Lists, Exhibit
     Lists with Objections on Approved Form – all to be emailed in a
     Word document to chambers at:
     chambers_flmd_covington@flmd.uscourts.gov.)
     [Court will set a date]
     All Other Motions Including Motions In Limine
     [Court requires 2 months before Trial term begins]
     Final Pretrial Conference
     [Court will set a date]]
     Trial Term Begins                                                           Feb. 2020
     [Trial term must not be less than 5 months after dispositive motions
     deadline (unless filing of such motions is waived); district judge trial
     terms begin on the first Monday of each month; trials before
     magistrate judges will be set on a date certain after consultation with
     the parties]
     Estimated Length of Trial                                                     5 days

     Jury / Non-Jury                                                                Jury
     Mediation Deadline:     August 2, 2019

     Proposed Date of Mediation: To be mutually agreed upon by parties

     Mediator: To be mutually agreed upon by parties
     Address:
     Telephone:



     All Parties Consent to Proceed Before Magistrate Judge                          No

                                                                                Not Likely to
                                                                                 Agree in
                                                                                   Future


I.     Preparation of the Case Management Report

       Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a meeting was held in person or by

telephone on January 7, 2019 and was attended by:

              Jordan Susman, Shane Vogt, and Margo Arnold, Counsel for Plaintiffs


                                                  2
Case 8:18-cv-02869-VMC-CPT Document 25 Filed 01/10/19 Page 3 of 8 PageID 343



                David Banker, Harold Holder, Counsel for Defendant

Once the parties have met and a case management report has been filed, discovery in this case

can commence.

II.    Pre-Discovery Initial Disclosures of Core Information

       Fed. R. Civ. P. 26(a)(1)(A) - (D) Disclosures

       Fed. R. Civ. P. 26, as amended effective December 1, 2000, provides that these

disclosures are mandatory in Track Two and Track Three cases, except as stipulated by the

parties or otherwise ordered by the Court (the amendment to Rule 26 supersedes Middle District

of Florida Local Rule 3.05, to the extent that Rule 3.05 opts out of the mandatory discovery

requirements):

       The parties agree to exchange information described in Fed. R. Civ. P. 26(a)(1)(A) - (D)

by February 1, 2019.

       Below is a description of information disclosed or scheduled for disclosure, including

electronically stored information as further described in Section III below.

III.   Electronic Discovery

       The parties have discussed issues relating to disclosure or discovery of electronically

stored information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that one or more of the parties anticipate the disclosure or

discovery of ESI in this case.

       Because disclosure or discovery of ESI will be sought, the parties began discussing the

following issues:

       A.        The form or forms in which ESI should be produced, a manner that is searchable.

       B.        Nature and extent of the contemplated ESI disclosure and discovery, including




                                                 3
Case 8:18-cv-02869-VMC-CPT Document 25 Filed 01/10/19 Page 4 of 8 PageID 344



specification of the topics for such discovery and the time period for which discovery will be

sought. The parties agreed that they would likely seek email from June 2015 through the

present.

       C.      Whether the production of metadata is sought for any type of ESI, and if so, what

types of metadata. The parties agreed that they would likely not seek metadata.

       D.      The various sources of ESI within a party’s control that should be searched for

ESI, and whether either party has relevant ESI that it contends is not reasonably accessible under

Rule 26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that

information. The parties agreed that they would likely seek email.

       E.      The characteristics of the party’s information systems that may contain relevant

ESI, including, where appropriate, the identity of individuals with special knowledge of a party’s

computer systems.

       F.      Any issues relating to preservation of discoverable ESI.

       G.      Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, if appropriate, an

Order under the Federal Rules of Evidence Rule 502. If the parties agree that a protective order

is needed, they shall attach a copy of the proposed order to the Case Management Report. The

parties should attempt to agree on protocols that minimize the risk of waiver. Any protective

order shall comply with Local Rule 1.09 and Section IV. F. below on Confidentiality

Agreements.

       H.      Whether the discovery of ESI should be conducted in phases, limited, or focused

upon particular issues.

       All parties agree that a hearing is not needed at this time because they expect to be




                                                4
Case 8:18-cv-02869-VMC-CPT Document 25 Filed 01/10/19 Page 5 of 8 PageID 345



able to promptly resolve these disputes without assistance of the Court.

IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.      Certificate of Interested Persons and Corporate Disclosure Statement —

       This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

Disclosure Statement using a mandatory form. No party may seek discovery from any source

before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

A motion, memorandum, response, or other paper — including emergency motion — is

subject to being denied or stricken unless the filing party has previously filed and served its

Certificate of Interested Persons and Corporate Disclosure Statement. Any party who has not

already filed and served the required certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a

Certificate of Interested Persons and Corporate Disclosure Statement, which remains

current, or will file the Certificate on or before January 11, 2019.

       B.      Discovery Not Filed —

       The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests on diskette. See Local

Rule 3.03 (f). The parties further agree as follows:

       C.      Limits on Discovery —

       Absent leave of Court, the parties may take no more than ten depositions per side (not

per party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A); Local Rule 3.02(b). Absent

leave of Court, the parties may serve no more than twenty-five interrogatories, including sub-

parts. Fed. R. Civ. P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the




                                                 5
Case 8:18-cv-02869-VMC-CPT Document 25 Filed 01/10/19 Page 6 of 8 PageID 346



parties each deposition is limited to one day of seven hours. Fed. R. Civ. P. 30(d)(2). The

parties may agree by stipulation on other limits on discovery. The Court will consider the

parties’ agreed dates, deadlines, and other limits in entering the scheduling order. Fed. R. Civ. P.

29.

       D.      Discovery Deadline —

       Each party shall timely serve discovery requests so that the rules allow for a response

prior to the discovery deadline. The Court may deny as untimely all motions to compel filed

after the discovery deadline.

       E.      Disclosure of Expert Testimony —

       On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed. R. Civ. P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The

parties agree on the following additional matters pertaining to the disclosure of expert testimony:

       F.      Confidentiality Agreements —

       Whether documents filed in a case may be filed under seal is a separate issue from

whether the parties may agree that produced documents are confidential. The Court is a public

forum, and disfavors motions to file under seal. The Court will permit the parties to file

documents under seal only upon a finding of extraordinary circumstances and particularized

need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v.

American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document

under seal must file a motion to file under seal requesting such Court action, together with a




                                                 6
Case 8:18-cv-02869-VMC-CPT Document 25 Filed 01/10/19 Page 7 of 8 PageID 347



memorandum of law in support. The motion, whether granted or denied, will remain in the

public record.

         The parties may reach their own agreement regarding the designation of materials as

“confidential.” There is no need for the Court to endorse the confidentiality agreement. The

Court discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements.           See Local Rule 4.15.   Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party

shall file a document under seal without first having obtained an order granting leave to file

under seal on a showing of particularized need.” The parties are discussing a Confidentiality

Agreement concerning discovery.

V.       Settlement and Alternative Dispute Resolution.

         A.      Settlement —

         The parties agree that settlement is unlikely at this time.

         The parties do not request a settlement conference before a United States Magistrate

Judge.

         B.      Arbitration —

         The Local Rules no longer designate cases for automatic arbitration, but the parties may

elect arbitration in any case. The parties do not agree to arbitrate.

         C.      Mediation —

         Absent arbitration or a Court order to the contrary, the parties in every case will

participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules.

The parties have not yet agreed on a mediator, but will work together to select a mutually

agreed upon mediator, whether from the Court’s approved list of mediators, or otherwise.




                                                   7
Case 8:18-cv-02869-VMC-CPT Document 25 Filed 01/10/19 Page 8 of 8 PageID 348




Dated: January 10, 2019.                           Respectfully submitted,

/s/ Charles Harder                              /s/ David C. Banker
Charles J. Harder                               David C. Banker – FBN 352977
E-mail: charder@harderllp.com                   E-mail: dbanker@bushross.com
Jordan Susman                                   Harold D. Holder – FBN 118733
E-mail: jsusman@harderllp.com                   E-mail: hholder@bushross.com
HARDER LLP                                      BUSH ROSS, PA
132 South Rodeo Drive, Fourth Floor             1801 N. Highland Avenue
Beverly Hills, CA 90212-2406                    Tampa, Florida 33602
Tel: (424) 203-1600                             Phone: 813-224-9255
Fax: (424) 203-1601                             Fax: 813-223-9620

Kenneth G. Turkel – FBN 867233                  Attorneys for Defendant
E-mail: kturkel@bajocuva.com
Shane B. Vogt – FBN 257620
E-mail: svogt@bajocuva.com
BAJO | CUVA | COHEN | TURKEL
100 North Tampa Street, Suite 1900
Tampa, Florida 33602
Tel: (813) 443-2199
Fax: (813) 443-2193

Attorneys for Plaintiffs




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 10, 2019, the foregoing document was filed with
the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                            /s/ Charles Harder
                                            Attorney




                                               8
